Citation Nr: 9908095	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Evaluation of service-connected syringomas around the eyes, 
currently rated as noncompensably disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



INTRODUCTION

The veteran served on active duty from August 1971 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by 
which service connection for syringomas around the eyes was 
granted and a noncompensable rating assigned.

Claims of entitlement to service connection for left shoulder 
disability and entitlement to an increased rating for 
depression were also developed for appellate review.  
However, service connection for left shoulder disability was 
granted during the pendency of the veteran's appeal (May 1998 
rating decision) and, when the veteran appeared at a hearing 
held in February 1999, he withdrew from appellate review the 
claim for an increased rating for depression.  Consequently, 
the only issue before the Board is evaluation of the service-
connected syringomas.


FINDING OF FACT

Syringomas around the eyes cause moderate disfigurement 
without other objective manifestations of disability.


CONCLUSION OF LAW

A 10 percent rating for syringomas is warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.20, 4.118 
(1998)


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).  When an unlisted condition is to be rated, 
evaluation under analogous criteria is appropriate, given the 
anatomical location and function affected.  38 C.F.R. § 4.20 
(1998).  

In the veteran's case, the RO has granted service connection 
for syringomas and assigned a noncompensable rating under 
38 C.F.R. § 4.118, Diagnostic Code 7800 (1998).  § 4.20.  
This diagnostic code provides for a 50 percent rating when 
there are disfiguring scars of the head, face, or neck that 
are manifested by "[c]omplete or exceptionally repugnant 
deformity of one side of [the] face or marked or repugnant 
bilateral disfigurement."  Diagnostic Code 7800.  A 30 
percent rating is warranted for "[s]evere [disfigurement], 
especially if producing a marked and unsightly deformity of 
eyelids, lips or auricles."  Id.  A 10 percent rating is 
assignable for "[m]oderate; disfiguring" scars, and a 
noncompensable rating is assigned for "slight" 
disfigurement.  Id.  

At a September 1994 VA examination, multiple, small discreet 
vesicular-type lesions were noted below the veteran's eyes.  
When examined by VA in May 1996, it was noted that the 
lesions were small, but were likely to grow larger in hot 
weather or after perspiring.  The lesions were described as 
discreet, pinkish lesions below the eyes, that were more 
marked on the left side.  Photographs were taken and 
associated with the claims file.  Finally, a February 1997 
treatment record indicates that the veteran had rubbery 
papules in a periorbital distribution that increased during 
the summer.  

The veteran testified at a hearing held in February 1997 
regarding the extent of the syringomas, especially during 
warm and humid weather.  He also reported that they had 
become more numerous around both eyes.  

Given the evidence of record, the Board finds that the 
veteran's disability is best approximated by the criteria for 
a 10 percent rating under Diagnostic Code 7800.  While there 
are undoubtedly times when the syringomas are not very 
noticeable, the increased problems when the veteran perspires 
or when the weather is hot or humid suggest that his 
disability causes more than "slight" disfigurement.  
Because the syringomas appear conspicuously around the eyes, 
and because they cause increased problems at certain times as 
noted above and are numerous, the Board finds that, with 
resolution of doubt in the veteran's favor, they are best 
described as causing "moderate" disfigurement.  This 
warrants a 10 percent rating.  Diagnostic Code 7800.

The Board also concludes that, given the fact that the 
syringomas are small in size and frequently not swollen, they 
do not result in severe or unsightly disfigurement of a 
degree that would warrant more than the 10 percent rating.  
Additionally, there is no indication in the record that they 
adversely affect function, are tender and painful on 
objective demonstration, or are ulcerated.  38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804, 7805 (1998).  
Consequently, consideration of other potentially applicable 
criteria does not lead to an award beyond the 10 percent 
rating granted herein.  

In evaluating the veteran's syringomas, the Board has 
considered whether the veteran is entitled to a "staged 
rating."  See Fenderson v. West, 12 Vet.App. 119 (1999).  It 
is the Board's conclusion, however, that at no time since the 
veteran filed his claim of service connection has his 
service-connected syringomas been more than 10 percent 
disabling.  Consequently, a "staged rating" is not 
warranted.


ORDER

A 10 percent rating for syringomas is granted, subject to the 
law and regulations governing the award of monetary benefits.  


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 4 -


- 1 -


